Citation Nr: 0007848	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-03 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
traumatic nasal septum deflection, currently evaluated as 10 
percent disabling.  

2.  Entitlement to service connection for residuals of facial 
fractures.  

3.  Entitlement to service connection for ear disease.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board has also construed statements by the veteran on 
appeal as a notice of disagreement with regard to the RO's 
January 1999 decision to deny an increased (compensable) 
evaluation for sinusitis, and this claim will be remanded for 
issuance of a Statement of the Case.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).  

The record also indicates that the veteran has contended that 
he has an eye disability which is related to the period of 
service.  The issue of entitlement to service connection for 
an eye disorder is referred to the RO for initial 
consideration and appropriate action. Godfrey v. Brown, 7 
Vet. App. 398 (1995).  Regardless, the issue is not before 
the Board.  Jurisdiction does indeed matter and it is not 
"harmless" when the VA during the claims adjudication process 
fails to consider threshold jurisdictional issues.  Absent a 
decision, a notice of disagreement, a statement of the case 
and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).  An application 
that is not in accord with the statute shall not be 
entertained.  38 U.S.C.A. § 7108 (West 1991).  Furthermore, 
this Board Member cannot have jurisdiction of this issue.  
38 C.F.R. § 19.13 (1999).  The Court has noted that:  
Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other "agency 
of original jurisdiction" (AOJ) (see Machado v. Derwinski, 
928 F.2d 389, 391 (Fed. Cir. 1991)) before a claimant may 
secure "appellate review" by the BVA.  Subsection (a) of that 
section establishes the basic framework for the appellate 
process, as follows:  Appellate review will be initiated by a 
notice of disagreement [(NOD)] and completed by a substantive 
appeal after a statement of the case is furnished as 
prescribed in this section.  Bernard v. Brown, 4 Vet. App. 
384 (1994).  Few of the steps required for jurisdiction have 
been satisfied.  More recently, when another part of VA 
argued that an issue over which the Board did not have 
jurisdiction should be remanded, the Court again established 
that jurisdiction counts.  Specifically the Court could not 
remand a matter over which it has no jurisdiction.  Hazan v. 
Gober, 10 Vet. App. (1997).  The Court has also held that 
referral is appropriate.  Black v. Brown, 10 Vet. App. 279, 
284 (1997). 


REMAND

Having reviewed the record, the Board has determined that the 
claims on appeal must be remanded to the RO in order to 
ensure compliance with due process considerations.  
Specifically, the record indicates that the claims for 
service connection for residuals of facial fracture and ear 
disease were last addressed by the RO at the time of a 
December 1998 Supplemental Statement of the Case, and the 
claim for an increased evaluation for residuals of nasal 
septum deflection was last addressed by the RO at the time of 
a March 1998 Statement of the Case.  However, the record 
includes additional pertinent evidence which the veteran 
submitted in support of his appeals in 1999, to include 
medical statements from his private physicians, lay 
statements, and other documentation.  The above-described 
evidence, as well as the report of a September 1998 VA 
examination, has not yet been considered by the RO.  

In light thereof, the appeal must be remanded to the RO so 
that the veteran may be afforded a Supplemental Statement of 
the Case which addresses all of the evidence pertinent to his 
appeals.  See 38 C.F.R. § 19.31 (1999).  

The Board also notes that a claim for an increased 
(compensable) evaluation for sinusitis was denied by the RO 
in January 1999.  The Board has construed a March 1999 
statement as a notice of disagreement with regard to that 
rating action.  In Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999), the U.S. Court of Appeals for Veterans Claims 
determined that, in a case in which a veteran expressed 
disagreement in writing with an RO decision and the RO failed 
to issue a Statement of the Case, the Board should remand the 
issue to the RO for the issuance of a Statement of the Case.  
On remand, the RO will have the opportunity to prepare a 
Statement of the Case with regard to this issue in accordance 
with 38 C.F.R. § 19.30 and the holding in Manlincon.  

Accordingly, the instant claims are REMANDED for the 
following action:

1.  The RO should review the record with 
consideration of the all of the evidence 
and issue a SSOC.  With regard to the 
claims for service connection for ear 
disease and for residuals of facial 
fracture, the veteran is reminded that he 
has a duty to submit evidence of a well 
grounded claim.  If has relevant 
evidence, that evidence must be submitted 
by him to the RO.

2.  The RO should furnish the veteran 
with a Statement of the Case with regard 
to the issue of entitlement to an 
increased (compensable) evaluation for 
sinusitis.  

If any of the instant claims remain denied upon completion of 
the above action, such claims should be returned to the Board 
after compliance with all requisite appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claims on appeal.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




